DETAILED ACTION
This Office action is in response to filing of this Application on 03 March 2021.  Claims 1-16 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,985,175. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims recite a first conductive layer extending in a first direction; a second conductive layer spaced from the first conductive layer in a second direction, the second direction intersecting the first direction, the second conductive layer extending in the first direction; plurality of semiconductor layers disposed between the first conductive layer and the second conductive layer and arranged in the first direction, each of the plurality of semiconductor layers including a first portion facing the first conductive layer and a second portion facing the second conductive layer; a plurality of first memory cells disposed between the first conductive layer and the plurality of semiconductor layers, respectively; and a plurality of second memory cells disposed between the second conductive layer and the plurality of semiconductor layers, respectively, wherein, in the first direction; a gap or a second insulating layer provided between the semiconductor portions adjacent to each other in the third direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al., US Patent 9666594 B2.
With respect to claim 1, Mizuno discloses a first conductive layer (42, fig. 22c) extending in a first direction (see figure 22B and 22C below); 
a second conductive layer (42, fig. 22B) spaced from the first conductive layer (42, fig. 22c) in a second direction (see figure 22B and 22C below), the second direction (see figure 22B and 22C below) intersecting the first direction (see figure 22B and 22C below), the second conductive layer (42, fig. 22B) extending in the first direction (see figure 22B and 22C below); 
a plurality of semiconductor layers (601,602, fig. 22B) disposed between the first conductive layer (42, fig. 22c) and the second conductive layer (42, fig. 22B) and arranged in the first direction (see figure 22B and 22C below), each of the plurality of semiconductor layers (601,602, fig. 22B) including a first portion (601 facing 42, fig. 22B) facing the first conductive layer (42, fig. 22c) and a second portion (602 facing 42, fig. 22B) facing the second conductive layer (42, fig. 22B); 
a plurality of first memory cells disposed between the first conductive layer (42, fig. 22c) and the plurality of semiconductor layers (601,602, fig. 22B), respectively; and 
a plurality of second memory cells disposed between the second conductive layer (42, fig. 22B) and the plurality of semiconductor layers (601,602, fig. 22B), respectively, wherein, in the first direction (see figure 22B and 22C below), a gap (43, fig. 22C) exists between two adjacent semiconductor layers (601,602, fig. 22B) among the plurality of semiconductor layers (601,602, fig. 22B).
With respect to claim 2, Mizuno discloses wherein the plurality of first conductive layer (42, fig. 22c)s and the plurality of second conductive layer (42, fig. 22B)s are arranged in a third direction (see figure 22B and 22C below), the third direction (see figure 22B and 22C below) intersecting the first direction (see figure 22B and 22C below) and the second direction (see figure 22B and 22C below).
With respect to claim 3, Mizuno discloses wherein the first portion (601 facing 42, fig. 22B) extends in the third direction (see figure 22B and 22C below), and faces the plurality of first conductive layer (42, fig. 22c)s in the second direction (see figure 22B and 22C below), and the second portion (602 facing 42, fig. 22B) extends in the third direction (see figure 22B and 22C below), and faces the plurality of second conductive layer (42, fig. 22B)s in the second direction (see figure 22B and 22C below).
With respect to claim 4, Mizuno discloses wherein a gap (43, fig. 22C) exists between the first portion (601 facing 42, fig. 22B) and the second portion (602 facing 42, fig. 22B).
With respect to claim 5, Mizuno discloses including a first insulating layer (56, fig. 22B) disposed between the first portion (601 facing 42, fig. 22B) and the second portion (602 facing 42, fig. 22B).
With respect to claim 6, Mizuno discloses a first charge storage layer (54, fig. 22B/22C) disposed between the first conductive layer (42, fig. 22c) and the plurality of semiconductor layers (601,602, fig. 22B), the first charge storage layer (54, fig. 22B/22C) extending in the first direction (see figure 22B and 22C below) over a plurality of regions where the first conductive layer (42, fig. 22c) faces the plurality of semiconductor layers (601,602, fig. 22B); and a second charge storage layer (54, fig. 22B/22C) disposed between the second conductive layer (42, fig. 22B) and the plurality of semiconductor layers (601,602, fig. 22B), the second charge storage layer (54, fig. 22B/22C) extending in the first direction (see figure 22B and 22C below) over a plurality of regions where the second conductive layer (42, fig. 22B) faces the plurality of semiconductor layers (601,602, fig. 22B).
With respect to claim 7, Mizuno discloses a plurality of first charge storage layers (54, fig. 22B/22C) disposed between the first conductive layer (42, fig. 22c) and the plurality of semiconductor layers (601,602, fig. 22B), respectively; and a plurality of second charge storage layers (54, fig. 22B/22C) disposed between the second conductive layer (42, fig. 22B) and the plurality of semiconductor layers (601,602, fig. 22B), respectively, wherein, in the first direction (see figure 22B and 22C below), adjacent first charge storage layers (54, fig. 22B/22C) are spaced apart, and adjacent second charge storage layers (54, fig. 22B/22C) are spaced apart.
With respect to claim 8, Mizuno discloses wherein a distance between the first conductive layer (42, fig. 22c) and the gap (43, fig. 22C) is smaller (as shown in figure 22c the distance between 42 and 43 is less than distance between distance of 42 and 601 as shown in figure 22b) than a distance between the first conductive layer (42, fig. 22c) and the first portion (601 facing 42, fig. 22B).
With respect to claim 9, Mizuno discloses wherein a distance between the second conductive layer (42, fig. 22B) and the gap (43, fig. 22C) is smaller (as shown in figure 22c the distance between 42 and 43 is less than distance between distance of 42 and 602 as shown in figure 22b) than a distance between the second conductive layer (42, fig. 22B) and the second portion (602 facing 42, fig. 22B).
With respect to claim 12, Mizuno discloses wherein a first cross section extends in the first direction (see figure 22B and 22C below) and the second direction (see figure 22B and 22C below) and includes the first conductive layer (42, fig. 22c) and the second conductive layer (42, fig. 22B), a first virtual line (as shown in figure 22c imaginary line from top 601 to bottom 601) extends in the first direction (see figure 22B and 22C below) through at least a part of the two first portion (601 facing 42, fig. 22B)s adjacent in the first direction (see figure 22B and 22C below), and a second virtual line (as shown in figure 22c imaginary line from top 602 to bottom 602) extends in the first direction (see figure 22B and 22C below) through at least a part of the two second portion (602 facing 42, fig. 22B)s adjacent in the first direction (see figure 22B and 22C below), the first virtual line (as shown in figure 22c imaginary line from top 601 to bottom 601) and the second virtual line (as shown in figure 22c imaginary line from top 602 to bottom 602) being set in the first cross-section and passing through at least a part of the gap (43, fig. 22C).
With respect to claim 13, Mizuno discloses wherein at least one of the first conductive layer (42, fig. 22c) or the second conductive layer (42, fig. 22B) includes an electrode (column 24, lines 29-36).
With respect to claim 14, Mizuno discloses wherein at least one of the first conductive layer (42, fig. 22c) or the second conductive layer (42, fig. 22B) includes a stacked film (layer 32 and 42 is form as an alternating stacked film).
With respect to claim 15, Mizuno discloses wherein the first insulating layer (56, fig. 22B) includes SiO.sub.2 (column 10, lines 54-67; column 11, lines 1-6).
With respect to claim 16, Mizuno discloses wherein the first charge storage layer (54, fig. 22B/22C) includes SiN (column 22, lines 40-64).

Allowable Subject Matter
Although claims 10 and 11 have been rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,985,175, upon the filing of a terminal disclaimer, claims 10 and 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Mizuno et al., US Patent 9666594 B2 related to high density storage devices for example 3D NAND stacked memory device. Mizuno teaches a first conductive layer (42, fig. 22c) extending in a first direction (see figure 22B and 22C below); 
a second conductive layer (42, fig. 22B) spaced from the first conductive layer (42, fig. 22c) in a second direction (see figure 22B and 22C below), the second direction (see figure 22B and 22C below) intersecting the first direction (see figure 22B and 22C below), the second conductive layer (42, fig. 22B) extending in the first direction (see figure 22B and 22C below); 
a plurality of semiconductor layers (601,602, fig. 22B) disposed between the first conductive layer (42, fig. 22c) and the second conductive layer (42, fig. 22B) and arranged in the first direction (see figure 22B and 22C below), each of the plurality of semiconductor layers (601,602, fig. 22B) including a first portion (601 facing 42, fig. 22B) facing the first conductive layer (42, fig. 22c) and a second portion (602 facing 42, fig. 22B) facing the second conductive layer (42, fig. 22B); 
a plurality of first memory cells disposed between the first conductive layer (42, fig. 22c) and the plurality of semiconductor layers (601,602, fig. 22B), respectively; and 
a plurality of second memory cells disposed between the second conductive layer (42, fig. 22B) and the plurality of semiconductor layers (601,602, fig. 22B), respectively, wherein, in the first direction (see figure 22B and 22C below), a gap (43, fig. 22C) exists between two adjacent semiconductor layers (601,602, fig. 22B) among the plurality of semiconductor layers (601,602, fig. 22B) wherein a first charge storage layer (54, fig. 22B/22C) disposed between the first conductive layer (42, fig. 22c) and the plurality of semiconductor layers (601,602, fig. 22B), the first charge storage layer (54, fig. 22B/22C) extending in the first direction (see figure 22B and 22C below) over a plurality of regions where the first conductive layer (42, fig. 22c) faces the plurality of semiconductor layers (601,602, fig. 22B); and a second charge storage layer (54, fig. 22B/22C) disposed between the second conductive layer (42, fig. 22B) and the plurality of semiconductor layers (601,602, fig. 22B), the second charge storage layer (54, fig. 22B/22C) extending in the first direction (see figure 22B and 22C below) over a plurality of regions where the second conductive layer (42, fig. 22B) faces the plurality of semiconductor layers (601,602, fig. 22B). however Mizuno fail to teach a second insulating layer disposed between the first portion and the first charge storage layer; a third insulating layer disposed between the second portion and the second charge storage layer; a fourth insulating layer disposed between the gap and the first charge storage layer; and a fifth insulating layer disposed between the gap and the second charge storage layer, wherein a width of the fourth insulating layer in the second direction is smaller than a width of the second insulating layer in the second direction. This limitation, in the device arrangement as dependent claimed in claim 10, is neither anticipated nor made obvious by the prior art of record, in the Examiner's opinion. Claim 11 depend from claim 10 and are therefore also found allowable.

    PNG
    media_image1.png
    490
    704
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822